Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 1 of 54 PageID 1636




   To:                   Jensen, Paul[Paul.Jensen@McKesson.com]
   Cc:                   Bedford, Felicia[Felicia.Bedford@McKesson.com]
   From:                 Van Hoek, Hilda K
   Sent:                 Tue 8/2/2016 7:32:29 PM
   Subject               RE: East Coast Offices

   Hi   Paul,

   We have    a problem,  how are we going to go forward working together? How does an account get to
   choose to have only ONE REP?? was told by you that the reason FMC could not dictate how they are
                                                 I




   being represented by us/Mckesson....... You said" if they chose us as their exclusive/Primary Supplier,
   that they could chose to have ONE REP". Access HC has signed an exclusive with us and Maria has
   made it crystal clear time and time again, even to you personally......that she wants only ONE REP. Not
   as you put it. ONE REP REPRESENTATION!              know McKesson has several accounts that are setup that
                                                              I




   way. I.E. JSA, Wellmed, and recently FHPG (I lost many accounts and potential of future new practices
   being setup). Just recently was asked by Maria to contact Cheryl Kolley at FANA Medical to go over
                                          I




   setting up     new patient room. After several emails, phone calls and texts, order was put together by me
                         a


   and then     sent to another Rep. to put in order.....then have to communicate with Cheryl for the delivery.
                     I                                                       I




   This really complicates everything.

   Maria       is   still expecting   her wishes to be respected!   When         I   told her that we need
                                                                                               for Craig and                  to wait
   Alexander to come back from vacation......             she asked why,             for want! Just having one
                                                                                           what,   this   is   what       I




   Rep.(SIMPLE) She doesn't want the other       reps., Calling on her employees...... I'm being asked to go
   visit them.    This puts me in a very awkward position.     have known Maria Jimenez for over 15 years.
                                                                         I




   Until NOW Maria knows nothing about my situation with all the unfair treatment to me as a Female
   Employee.       continued to work and to never mention one word to any of MYlMcKesson's customers. The
                             I




   part    don't understand is that the practice continues!
           I                                                   can only HOPE that McKesson learns something
                                                                     I




   from this. McKesson trusts their leader to be FAIR! You've met with Maria Jimenez at least 2-3 times in
   the past where she has voiced her wanting to only work with me! After my BC with her and Regina
   Conner last week, they communicated to me that in the near future they will be doubling their size, adding
   more practices and physicians. And how it would be very difficult to having several different Account
   Managers to work with. When FHPG made the decision to only have ONE Account Manager, which as
   much as would have liked to keep working with Kim Teel....... understand that this was a reasonable
                     I                                                                      I




   and more efficient way to do business with them going forward.


    Just seems there is one standard for me and another standard for other Reps and accounts.                                           Total
    disregard for what the CUSTOMER wants.....

    Beside the fact that the accounts on the East Coast were taken away from me and given to Craig
    Williams! I've known you about 3-4 years and you've always fought to keep accounts with the same Rep.
    However when it came to me and my accounts the same doesn't apply ......there is a double standard.

    Thank You,
    Hilda van Hoek
    McKesson Representative
    813-494-0882 Cell
    813-433-5572 fax



    ---Original Message--                                                                                 8 A         A
    From: Van Hoek, Hilda K
    Sent: Wednesday, July 20, 2016 1:22 PM
    To: Jensen, Paul
    Cc: Loisey, Alexandra; Sharp, Darin
    Subject: RE: East Coast Offices




                                                            CONFIDENTIAL                                                                        000705
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 2 of 54 PageID 1637




   Hi        Paul,

   Maria wants a single rep representation               in   place, she made that perfectly clear   to   me.......and   has for the
   last 2-3 years!


   Thank You,
   Hilda van Hoek
   McKesson Representative
   813-494-0882 Cell
   813-433-5572 fax



   --Original Message---
   From: densen, Paul
   Sent: Wednesday, July 20, 2016 12:43 PM
   To: Van Hoek, Hilda K
   Cc: Loisey, Alexandra; Sharp, Darin
   Subject: RE: East Coast Offices

   Alex and Craig are on vacation until next week. We have both models (single rep and lead rep with
   multiple representation in place) at McKesson. Access Health Care purchasing model hasn't changed.
   Hilda will continue to be Maria's primary contact

    Alex        and   I   will discuss   once she returns from personal time next week.

    Thanks for passing the information               along Hilda.

    Paul

    --Original Message--
    From: Van Hoek, Hilda K
    Sent: Wednesday, July 20, 2016 11:44 AM
    To: 3ensen, Paul
    Oc: Van Hoek, Hilda K; Loisey, Alexandra
    Subject FW: East Coast Offices
    importance: High

        Hi    Paul,

        Ijust spoke with Maria about the following; Christine Barnabo is no longer with Access HealthCare. Maria
        is now overseeing all the accounts for Access HC. Please see message below, she only wants one
        representative covering all her accounts including the Access HC IPA 2.

        Thank You,
        Hilda van Hoek
        McKesson Representative
        813-494-0882 Cell
        813-433-5572 fax



            --Original Message--
            From: Maria Jimenez (mailto:mjimenez@accesshealthcarellc.net]
            Sent Wednesday, July 20, 2016 8:39 AM
            To: Van       Hoek, Hilda    K
            Cc: Cinthia Serrano
            Subject: East Coast Offices




                                                                 CONFIDENTIAL                                                          000706
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 3 of 54 PageID 1638




   Hilda,

   Can you please reach out to Cinthia whom     Ihave included on this email. We need to change her to the
   super user for all the accounts on the East Coast (5 offices). She will approve all orders the same as doI




   on the West Coast. You will now be the contact person for our company for both sides of the state.      We
   will no longer need the  gentleman  Christine Bamabo   used   to work with to oversee those5  offices. Please
   contact Cinthia who is the Operations Manager and work on getting her offices set up with passwords and
   logins.

   Thank you,

   Maria Jimenez,




                                                    CONFIDENTIAL                                                   000707
               Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 4 of 54 PageID 1639
To:              Jensen, Paul[Paul.Jensen@McKesson.com]
Çc:         rconner@accesshealthcarelic.net[rconner@accesshealthcarellc.net];                           Maria[mjimenez@accesshealthcarellc.net];            Bedford,
Felicia[Felicia.Bedford@McKesson.com]
From:            Van Hoek, Hilda           K

Sent             Thur 8/4/2016 7:08:32 PM
Subject          Fwd: Offices that need to be transferred              over   to the   Access Account 54520755


Hi Paul.
This          coming from
        request       is                        the customer, both      Regina and Maria want          all the accounts   under   one   bill   to.   They want   one
              They feel this
sales rep only.                                  is   all become too   complicated.
Thank you, Hilda

Sent from my iPhone


Begin forwarded               message:



           From: Regina Conner <rconner accesshealthcarellc.net>
           Date: August 4, 2016 at 2:39:49 PM EDT
           To: "Van Hoek, Hilda K" <Hilda.VanHoekW>McKesson.com>
           Cc: Maria Jimenez <miimenez@accesshealthcarellc.net>
           Subject: Offices that need to be transferred over to the Access Account54520755




           Hilda,



           Good afternoon,



           We need to change the                      following offices over     to Access      Account 54520755    and   54511833      (IPA account). All
           of these accounts must                     also be switched over      to you    as   the McKesson salesperson.     All of    these offices are
           Access           owned.


           I    need the       office      leads to be setup      for placing orders for approvaton the McKesson website                   as welL




           I    need this done ASAP. We need to be able to start placing our                           monthly orders for these offices.




           Dr. Elizabeth Hatz, DO


           1700            Hillmoor   Dr, Suite 501


               Port   St. Lucie,      FL   34986

           Team Lead:              Dawn Moon, dmoon@accesshealthcarellc.net,                        772-446-2710


               Dr.   Elizabeth Hatz, DO

               213 NW St. James                Drive, Suite   3




               Port   St. Lucie,      FL   34986
                                                                                  CONFIDENTIAL                                                          000708
 Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 5 of 54 PageID 1640
Team Lead:           Dawn            Moon, dmoon@accesshealthcarellc.net, 772-446-2710


Dr. Shammi Bali, MD


1100 SW St. Lucie West Blvd, Ste 209


Port    St. Lucie,        FL    34986

Team     Lead:       Michelle Horldt, mhorldt@accesshealthcarellce.net, 772-971-3606



Dr. Luke Kung, MD


634 NE Jenson              Beach Blvd


Jensen        Beach,      FL    34957

Team Lead:           Michelle Horldt, mhorldt@accesshealthcarellce.net, 772-971-3606


Dr.    Hajera Fatima,                DO


1801     S.   23rd     St. #9


Fort Pierce,         FL    34950

Team         Lead:   Michelle Beaty, mbeaty@accesshealthcarellc.net, 772-446-2710


California       Club          Medical Center

Dr. Gene Gody, MD


790 Ives Dairy Road


 N.   Miami      Beach,          FL   33160

Team Lead:             Maygol          Driggs,    mdriggs@accesshealthcarellc.net, 305-951-3677


      eada       not besikate              to   contact   me   if   you have any questions.




                                           Operations




                                        identiality Statement: This message and accompanying documents are covere
                                nv        Act 18 U.S.C. 251022521Aand kontain information intended for the intánded    op
                                           If you are not the int ndedtecipient o  n atjënt responsible  for à li  g
                               he     by notified that you havé recéi                   in error and that any rev
  Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 6 of 54 PageID 1641
     taking of any action based on the contents of this information is strictly prohibited. If you have received
or the                                                                                                             this
communication in error, please notify us immediately by E-mail or Phone, and delete the original message.




Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of
the addressee(s) and may contain information that is proprietary and that may be Individually Identifiable or Protected
Health Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone,
or by email, and destroy all copies of this message. If you are a regular recipient of our electronic mail, please notify us
promptly   if   you   change your email address.




                                                        CONFIDENTIAL                                                      000710
                     Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 7 of 54 PageID 1642
To:         rconner@accesshealthcarellc.net[rconner@accesshealthcarellc.net); Maria[mjimenez@accesshealthcarellc.net];                                                                                Bedford,
Felicia[Felicia.Bedford@McKesson.com]
Cc:         Loisey. Alexandra[Alexandra.Loisey@McKesson.com]; Van Hoek, Hilda K[Hilda.VanHoek@McKesson.com]
From:                Jensen, Paul
Sent                 Thur 8/4/2016 8:27:21 PM
Subject              RE: Offices that need to be transferred                         over        to   the Access Account 54520755

 Regina and Maria,


 I     would like       to set   a   call up with          you two        ladies to discuss             the complications            and changes that Access        Health    is    currently
 experiencing.            Additionally               for the call, McKesson              has     a    process for bill to consolidation              which   can address back        office efficiencies
 and further benefits for                    your business. This              is   not    as    simple       as   'flipping   a   switch'.   I   want to make sure we do this properly                as   not to
 interrupt the operation                     that you currently experiencing.


 Would          it   be possible for Karen Hayes to join the call                               as    this request does alter our original agreement from earlier this year?


  I    have open time Friday mid to late                          afternodn. Or           I    could meet with          all   parties Monday         afternoon at   the Springhill         offices.


 Thanks again for the                 opportunity and continued                          support        of   McKesson!




      Paul Jensen
     Area Sales Manager                  |       McKesson Medical-Surgical
      South Region- Florida                      |   Six Sigma 33tach Sielt

              paul.jensen@mckesson.com
      Web: https://mms.mckessortcom
      [LEAD inspire,    Leverage,    Execute,         Advance,    Develop
      CARE-  Integrity, Customer-first, Accountability, Respect, Excellence
      Please consider the enviroment-do    you really need to print this email?




      From: Van HÄk,iÏ\da                    K

      Sent: Thursday, August                     04, 2016        3:09    PM
      To: Jensen, Paul
      Cc:     rconner@accesshealthcarellc.net;                          Maria; Bedford, Felicia
      subject:      Fwd: Offices that need to                     be     transfërred over to the Access Account 54520755


      Ili   Paul,
      This requestis coming from the customer, both Regina and Maria want all the accounts under one                                                                         bill    to.   They want         one
      sales   only. They feel this is all become too complicated.
               rep
      Thank you, Hilda

      Sent from my iPhone
      Begin forwarded message:

                From: Regina Conner <rconner accesshealthcarellc.net>
                Date: August 4, 2016 at 2:39:49 PM EDT
                To: "Van Hoek, Hilda K" <Hilda.VanHoek McKesson.com>
                Cc: Maria Jimenez <miimenez@accesshealthcarellc.net>
                Subject: Offices that need to be transferred over to the Access Account 54520755

                Hilda




                Good      afternoon,
                                                                                                        CONFIDENTIAL                                                                           ÔOOffi
    Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 8 of 54 PageID 1643


We need to change the  following offices over                   to Access      Account 54520755    and   54511833 (IPA account).   All
of these accounts must also be switched over                     to you   as   the McKesson salesperson. All of these offices are
Access owned.




I   need the      office      leads to be setup     for placing orders for approval      on   the McKesson website   as   well.




I    need this done ASAP.               We need to   be able   to start placing our monthly orders for these offices.




    Dr. Elizabeth Hatz, DO


    1700   Hillmoor      Dr, Suite 501


    Port   St. Lucie,    FL    34986

    Team Lead:          Dawn     Moon, dmoon@accesshealthcarelic.net, 772-446-2710




    Dr. Elizabeth Hatz, DO


    213 NW St. James             Drive, Suite   3




    Port   St. Lucie,    FL     34986

    Team Lead:          Dawn     Moon, dmoon@accesshealthcarellc.net, 772-446-2710




    Dr. Shammi Bali, MD


    1100 SW St. Lucie West Blvd, Ste 209


    Port   St. Lucie,    FL     34986

    Team     Lead:      Michelle Horldt, mhorldt@accesshealthcarelice.net, 772-971-3606




    Dr. Luke Kung, MD


    634 NE Jenson             Beach Blvd


    Jensen     Beach,      FL   34957

    Team Lead:          Michelle Horldt, mhorldt@accesshealthcarellce.net, 772-971-3606




     Dr. Hajera      Fatima, DO
                                                                  CONFIDENTIAL
 Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 9 of 54 PageID 1644
1801     S.    23rd St. #9


Fort Pierce,             FL   34950

Team Lead:               Michelle Beaty, mbeaty               accesshealthcarellc.net, 772-446-2710




California        Club        Medical Center

Dr. Gene Gody, MD


790 Ives Dairy Road


N.   Miami Beach,                 FL   33160

Team          Lead:       Maygol        Driggs,     mdriggs@accesshealthcarellc.net, 305-951-3677




Please do          not hesitate to contact               me   if   you have any questions.




 Regina Conner
Oggrations Coordinator
Corporate Development              &   Operations
 5350 Spring      Hill    Drive
 Spring Hill FL, 34609
 352-688-8116 EWt 4337
 reonner@accesshealthcarelic.net


 Email and Facsimile  Confidentiality Statement: Thîs message and accompanying documents are covered by the Bectronic Communications Privacy
 Act,   18                                information intended for the intended recipient(s) only. This information is confidential. If you are not the
              U.S.C. 2510-2521, and contaîn
 intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document      in

 error and that any review, dissemination, copying, or the taking of any action based on the contents of this information is strictly prohibited. If you
 have received this communication in error, please notify us immediately by E-mail or Phone, and delete the original message.




 Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the addressee(s) and
 may contain înformation that is proprietary and that may be Individually Identifiable or Protected Health Information under HIPAA. If you are not the
 intended recipient, please immediately contact the sender by telephone, or by email, and destroy all copies of this message. If you are   regular
                                                                                                                                            a




 recipient of our electronic mail, please notify us promptly if you change your email address.




                                                                          CONFIDENTIAL                                                           000713
     Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 10 of 54 PageID 1645




NoAccess

From:                                                                       Jensen, Paul
Sent                                                                        Friday, August         5,    2016 8:24 AM
To:                                                                         rstrong@advantagetrustpg.com
Subject:                                                                    RE:    RE: Access          Health



Rachel,
Maybe           it was          my            phrasing     but     I   wasn't asking you                to lead the discussion.     Just was        inquiring if   Karen had    mentioned that
Access          had made some resource                                     changes       internally and         were   requesting    for   a   single bill to consolidation. No     problems-
we are having                        a    call with       Karen soon to discuss. Thanks for the continued support- let me know when you are coming
down again to meet up.


Have       a    great          weekend!
Pauf




Fo              r        o     gÃd              anta      eu           pg.om         ma       to rstron         advantagetr stpg.com
Sent: Friday, August                                05, 2016 9:05 AM
To: .lensen, Paul
Subject:                 Re:    RE:           Access      Health


No,   had no idea that those were things that you would
       I
                                                                                                                like addressed.     Haven't heard         a   word from anyone. Have you
discussed those things with Karen?


Rachel Strong
Account Director
Advantage Trust
1475       E.       Woodfield                  Rd.,    Ste.400
Schaumburg,                     IL       60173
0.847.592.7935
c.847-682-6736



On Aug 4, 2016, at 4:06 PM, Jensen,                                              Paul<Paul.Jensen(ã)McKesson.com> wrote:

                    All good              with contracting-                 I   will get back on finals of the credits.


                    Was        there           any discussion              regarding Bill        To     Consolidation     or single rep assignment              Or changes to      their
                    ordering process?

                    From                 rt   on            an         q             q   co      [rn      to:rstronq@        antagetru         pq   com
                    Sent: Thursday,                       August 04, 2016 3:58 PM
                    To: .Jensen,                   Paul
                    Subject:                  Access      Health


                    Hi   Paul,


                     was down meeting with Karen Hayes last week and she tells me that she believes that all pri
                    I


                                                                                                                                                                           in      and
                    contracts have been connected. Can you confirm that for me? She was also wdndering $                                                                       h     t




                    and rebill that was going to go back to March 1--any word on that?




                                                                                                          CONFIDENT            L
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 11 of 54 PageID 1646




    Thanks for your helpl


    Rachel Strong (Egan)|     Account Director
    AdvantageTrust)    1475   E. Woodfield Rd., Suite 400) Schaumburg
                                                                   IL 60173
    o: 847.592.7935|   c:   847.682.6736 e: rstrong@advantagetrustpg.comI www.advantagetrustpg.com




                                                       2




                                                 CONFIDENTIAL                                        000855
                             Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 12 of 54 PageID 1647
To:                              Van   Hoek, Hilda K(Hilda.VanHoek@McKesson.com]
Oc:                              Bedford, Felicia[Felicia.Bedford@McKesson.com]
From:                            Jensen, Paul
Sent                             Fri 8/5/2016 5:47:58 PM
Subject                          RE: Offices that need to be transferred over to the Access Account 54520755


     Hilda,


 J           left you            a   message last evening and one                                        a   few    minutes ago on your cell asking you to call me to discuss                        Access.


     I       have        a   scheduled                   call at 2pm and the Access                                call at 4pm.


     Paul


     From: Van Hoek, Hilda K
     Sent: Friday, August 05, 2016                                                1:35   PM
     To: Jensen, Paul
     Cc: Bedford, Felicia
     Subject:                        FW:       Offiœs that                 need    to be transferred                   over to the Access                Account 54520755

         Hi       Paul,


         Customer                    let me know that meeting                                 is        scheduled,       however           i   was   NOT      invited, she didn't understand why!         It   included Darin
         Sharp......


         I    setup          a   meeting between You,                                             O'Donnell several months ago. They joined Advantage Trust and we were
                                                                                    Karen Hayes and                      Cary
         invited t                   pro                 a    ptainosal. Because of the relationship between myself and Maria, Maria PULLED for us to get the contract (in
         Acces                         ni      li            d flar aúcount, including Access HC   IPA) However after arranging the meeting
                                                                                                                                    2        was excluded from all future                        I




         meeting                           I        d           b         one where customer came to me asking you for the second time to please have the accounts
         traÑf                                                      Áft     ÒÑE A/R person, One Sales Rep. Just to keep                                            in   mind that Maria voiced her   wanting only     ONE Sales
             Rep.    2       oË$¼m                      t sif       IÑrneekings with you.

         Just to             givian                 d   a    of how difficult            it        is   to have       multiple          Reps.    Especially       individual Ship
                                                                                                                                                                    since   she only wants   me to contact the
                                                              eek Maria sent me an email to setup one examine                                  (after 15 years plus, this
                                                                                                                                                              room for FANA Medical
                                                                                                                                                                           all she                                        is


                                                                kndútexactly whatshe wants for her setups) got the complete list together and worked with Cheryl at the
                                                                                                                                                     I




                                                              n     isent over the list to Michelle Hosley (Sales Rep) to actually enter into the system. You would think this
                                                                skŠowever after over 20-30 emails, and texts ...... wouldn't call this very efficiently using our time.
                                                                                                                                                               I




                                                                        anagers, etc. And then after everything was set, Michelle took it on herself to contact the office
             Mina                                                ffi é IRI$to get involved. What Fiasco again......             a




             Fr                                              ezimailtoimitmenez@accesshealthcarellc.netl
             S                                                    ÒÑ2010 8:54            AM
             To                                                     na  onner; Bedford, Felicia
             CC                                                     Ván Hoek, Hilda K; Karen Hayes
             5                                                    that need to be transferred over to the Access                                         Account 54520755



                                                             nto          Karen and she will be                       available today for                 a   conference        call


                                                              rrie and        number               to dial in so we may all                     join the meeting.

                                                                                                                                        CONFIDENTIAL                                                                 000724
             Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 13 of 54 PageID 1648
Maria Jimenez RN, MBA, BSN, LHRM, ALNC
Operations Manager
Access Healthcare and Affiliated Offices
352-688-8116Phone
352-666-9290 Fax

                                                                                                                             Electronic Communications
Email and Facsimile Confidentiality Statement: This message and accompanying documents are covered by the
                                                                                   intended                only.   This information     is confidential.  If you    are
Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for       the             recipient(s)
                                                                           the   intended  recipient,  you are   hereby    notified  that  you  have  received     this
not the intended recipient or an agent responsible for delivering   it to
                                                                                                                                          information       strictly
document in error and that any review, dissemination, copying, or the taking of any action based on the contents of this
                                                                                                                                                                              is



                                      communication   in error, please    notify   us immediately   by  E-mail  or  Phone,   and   delete   the original message.
prohibited. If you have received this


Privacy Notice: This electronic mail message, and any attachments, are
                                                                           confidential and are intended for the exclusive use of the addressee(s)
and may   contain information  that  is proprietary and that may be Individually identifiable or Protected Health Information under HIPAA.1f you
                                                                                                      and destroy all copies of this message. If you
are not the intended recipient, please immediately contact the sender by telephone, or by email,
are a regular recipient of our electronic mail, please notify us promptly if you change your email
                                                                                                     address.




From: Jensen, Paul ¾PaulJensen@McKesson.com>
Sent: Thtäsday, Aúgušt 4, 2016):27 PM
To: Regina onú¼r Maria límeney; Bedford, Felicia
Cc:        LolingAlÃXaÑrå        Van               Hoe(Hilda      K


 Subject:         RE   OffiÑ$sáÑat        need to be       transferred over          to the Access      Account 54520755


 Regina and Mafia


     would        ke   ce      ààR up              with    you two ladies to discuss        the complications      and changes that Access       Health   is   currently
 i




 expgÑ                        inú¢ÑyfóÝthecall, McKesson                       has    a   process   for bill to consolidation      which can address back office efficiencies
 andfurt                              your business. This is not as simple                     as   'flipping switch'.
                                                                                                             a            I   want to make sure we do this properly as not to

     ate      p
                                 n    thityoù currently experienäng.

     Wiu                         or Karen Hayes                 to join the call     as   this request does alter our original agreement from earlier this year?


                                ay        mid to late          afternoon. Or    I   could meet with all parties Monday            afternoon at   the Springhill    offices.


                                     pportunity and continued support                       of McKesson!




                                               IŸl¢Kesson      Medical- Surgical
                                 da            l   Sa     sigma stacre sea


                                           úteadvance, Develop
                                          rs        Àààodntability, Respect, Excellence
                                                    do you really need to print this emait?




                                     st            04   2016 3:09     PM


                                                          ellinet; Maria; Bedford, Felicia
                                                    t   need to be transferred over to the Access Account 54520755




                               niing from                  the customer, both        Regi                           t   all the accounts under one        bill   to. T             t   one
          Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 14 of 54 PageID 1649
sales   only. They feel this
        rep                                             is   all become too       complicated.
Thank you, Hilda

Sent from my iPhone
Begin forwarded message:
         From: Regina Conner <rconnertiaccesshealthcarelic.net>
         Date: August 4, 2016 at 2:39:49 PM EDT
         To: "Van Hoek, Hilda K" <Hilda.VanHoek McKesson.com>
         Cc: Maria Jimenez <miimenez accesshealthcarellc.net>
         Subject: Offices that need to be transferred over to the Access Account 54520755
         Hilda,


         Good afternoon,


          We need to change the                              following offices over to      Access      Account 54520755 and 54511833 (IPA account). All
          of these            accounts must                  also be switched over to        you   as   the McKesson salesperson. All of these offices are
          Access            owned.

          I    need the         office          leads to be setup for            placing orders for approval     on the McKesson    website    as   well.


          I    need this done ASAP.                          We need to be able to start placing our           monthly orders for   these   offices.


              Dr.   Elizabeth Hatz, DO
              1700     Hillmoor            Dr, Suite 501
              Port    St.    Lucie,     FL      34986
              Team      Lead:         Dawn           Moon, dmoon@accesshealthcarellc.net, 772-446-2710

              Dr.    Elizabeth Hatz, DO
              213 NW          St.    James           Drive, Suite     3


              Port    St.    Lucie,        FL    34986
              Team          Lead:     Dawn           Moon, dmoon@accesshealthcarellc.net, 772-446-2710

              Dr. Shammi              Bali, MD
              1100 SW          St.    Lucie West Blvd, Ste 209
              Port    St.     Lucie,       FL    34986
              Team          Lead:     Michelle Horldt, mhorldt@accesshealthcarellce.net, 772-971-3606

              Dr. Luke Kung,                 MD
               634    NE     Jenson          Beach Blvd
              Jensen         Beach,        FL    34957
              Team          Lead:      Michelle Horldt, mhorldt@accesshealthcarelice.net, 772-971-3606

               Dr. Hajera            Fatima,         DO

               1801     S.    23rd     St.      #9

               Fort Pierce,           FL     34950
               Team         Lead:     Michelle Beaty, mbeaty@accesshealthcarellc.net, 772-446-2710

               California           Club        Medical Center
               Dr. Gene         Gody, MD
               790 Ives Dairy Road
               N. Miami Beach, FL 33160
               Team Lead: Maygol Driggs, mdriggs@accesshealthcarelic.net, 305-951-3677


               Please do not                hesitate         to   contact   me   if   you haSDhm)EWhitibus.                                                 000726
 Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 15 of 54 PageID 1650



Regina Conner
Operations Coordinator
Corporate Development    &   Operations
5350 Spring Hill Drive
Spring Hill FL, 34609
352-688-8116 E×t 4337
rconnerOaccesshealthcarellc.net
Email and Facsimile Confidentiality Statement: This message and accompanying documents are covered by the Electronic Communications Privacy
Act, 18 U.S.C. 2510-2521, and contain information intended for the intended recipient(s) only. This information is confidential. If you are not the
intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby notified that you have received this document      in


error and that any review, dissemination, copying, or the taking of any action based on the contents of this information is strictly prohibited. If you
have received this communication in error, please notify us immediately by E-mail or Phone, and delete the original message.


Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the addressee(s) and
may contain information that is proprietary and that may be Individually   Identifiable or Protected Health Information under HIPAA. If you are not the
intended recipient, please immediately contact the sender by telephone, or by email, and destroy all copies of this message. If you are a regular
recipient of our electronic mail, please notify us promptly if you change your email address.




                                                                   CONFIDENTIAL                                                                  000727
            Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 16 of 54 PageID 1651
From:                           Jensen, Paul
Attendees:                      Maria; Karen Hayes; Regina Conner;          Loisey, Alexandra; Sharp, Darin; Mackey, Lyneice

Location:                       office

importance:                     Normal

Subject                         Access Health
Start Time:                     Fri   8/5/2016 8:00:00 PM

End Time:                       Fri 8/5/2016   8:30:00 PM

Required Attendees:             Maria; Karen Hayes; Regina Conner;          Loisey, Alexandra; Sharp, Darin; Mackey, Lyneice

Tele- 877-684-9625
Passcode 935837


Our goal for the call isto understand          the service model to best meet the needs       of Access   Health Care Physicians.     I   would   like to make
sure we are moving        forward together driving     efficiencies   and cost saving for your business. The call   is   intended   only for leaders    of

both businesses.




Paul Jensen
Area      Manager | McKesson Medical- Surgical
        Sales
South Region- Florida | Six Sigma 'i3tad 33eft
Mob0e/Text 727-224-8493
Eman: pautjensen@mckesson.com
Web: https://mms.mckesson.com
ILEAD4nspire, Leverage, Execute, Advance, Develop
icARE-Integrity, Customer-first, Accountability, Respect, Excellence
Please consider the envirornent-do  you reatly need to priñt this email?




                                                                           CONFIDENTIAL                                                      000728
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 17 of 54 PageID 1652




  Paul can i call you Monday? I'm
  really not in a good frame of
  mind right now! I just don't
  understand why I have been
  totally excluded...Mariadoesn't
  understand it, Regina doesn't
  understand it. because we are
  the people who actually do the
  work once everything set up. In
  the 32 years that I've been a
  sales rep l've never experienced
  this type of exclusion.
  "I do always remember the
  saying that you said when you
  first met up with us PSSERS that
  our accounts are not PSS
  accounts they're not your
  accounts they are McKesson's    CONFIDENTIAL                             000893
      Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 18 of 54 PageID 1653


Peter Helwig

From:                                  Van Hoek, Hilda          K    <Hilda.VanHoek@McKesson.com>
Sent                                   Sunday, August           07, 2016 8:40 AM
To:                                    Peter     E. Helwig, hvanhoek@icloud.com;             Hilda van Hoek
Subject:                               Fwd:      Call on Monday



Maria stated that in the joint call with Paul and Darren, that Paul stated that switching the accounts over to me as one
wrap. Would go against the contract or agreement signed between access healthcare and a mckesson. I've never heard
of any agreement or contract stating such      thing so Maria wants to see copy of this. So see below
                                                            a                                     a




Sent from my iPhone


Begin   forwarded message:

         From:"Van           Hoek, Hilda K"<Hilda.VanHoek@McKesson.com>
         Date: August          5,   2016 at 5:44:57       PM EDT
         To: "Jensen, Paul" <PaulJensen@McKesson.com>
         Subject:        Re: Call on    Monday

           Maria called me, she was pretty upset,,,,,said she was late coming                into the meeting. She would like          a



           copy   of the     contract signed between                 healthcare and McKesson.
                                                                    access                          would assume this is something
                                                                                                          I




           that Dr Singh is asking        for.    Dr   Singh and her are joined at the hip.First question to me ...was   on the    I




           conference call.

           Sent from my iPhone


           On Aug 5, 2016, at 5:10 PM, Jensen,                  Paul <PaulJensen@McKesson.com>                wrote:

                     Hilda,


                     I    wished we would have spoken                     before the Access call as texted earlier today.
                                                                                                      I                     I   look
                     forward        to speaking        with you      on    Monday. Hope you enjoy your weekend.


                     Paul Jensen
                     Area Sales Manager ( McKesson Medical- Surgical
                     South Region- Florida \ Six Sigma Black Belt
                         Mobile/Text 727-224-8493
                         Fmn naill ieneentomrkesson.com
                         web httnsd/mmemckesson.com
                         ILEAD-Inspire, Leverage, Execute, Advance, Develop
                         ICARE- Integrity, Customer-first, Accountability, Respect, Excellence
                         Please consider the enviroment-do you really need to print this email?




                                                                                CONFIDENTIAL
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 19 of 54 PageID 1654




    From: "Van Hoek, Hilda K" <Hilda.VanHoek@McKesson.com>
    Date: August 11, 2016 at 4:03:52 PM EDT
    To: "Jensen, Paul" <Paul.Jensen @ McKesson.com>
    Subject: FW: Offices that need to be transferred over to the Access Account
    54520755

    Hi Paul,


    Please     see   highlighted statement below, this        is       the agreement Maria would Ilke to                  see.



    Thank You,
    Hilda van Hoek
    McKesson Representative
    813-494-0882 Cell
    813-433-5572fax



    From: Jensen, Paul
    Sent: Thursday, August         04, 2016 4:27 PM
    To:                                   Maria; Bedford, Felicle
    Cc: Lolsey, Alexandra; Van Hoek, Hilda K
    Subject: RE: Offices that need to be transferred over to the Access               Account 54520755

    Regina and Maria,


    I   would like   to set a call up with you two ladies to discuss       the complications and changes that Access
    Health    is   currently experiencing. Additionally for the call,      McKesson   has   a   process   for   bill to

                                                                   1




                                                          CONFIDENTIAL                                                           500158
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 20 of 54 PageID 1655




   consolidation which             can address       back office efficiencies and further
   not
                                                                                          benefits for your business. This              is
              as    'flipping switch'. want
                   simple    as            a
                                                               to make sure we do this properly as not
                                                                                                         to interrupt the
                                                       I




   operation that you currently experiencing.


              úU                    SsRale         AW¶ater: Hayesd                           igtite call            as   this request
                                     tÍginiaéree                 là              o                     this year?
   Ibaye            p             day mid to late      afternoon.     Or   i   could ineht        ith all parties   Mondaÿ fternoon   at the


    Ñagkýag             Ín   Šr n¼opportunity        and   continued support of McKesson!



  Paul Jensen
   Area Sales            Manager j McKesson Medical- Surgical
   South Region- Florida               |       Six Sigma Black Belt
   Mobile/Text 727-224-8493
   Fm    nani ionsenfamckesson.com
         10




   Web: https://mms.mckesson.com
   \LEAD-Inspire, Leverage, Execute, Advance, Develop
   ICARE- Integrity,
                     Customer-first, Accountability, Respect, Excellence
   Please consider the enviroment-do you really
                                                     need to print this email?




                                                                       CONFIDENTIAL
                                                                                                                                      500159
                                                                                             ni
              Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 21 of 54 PageID 1656
T):            Jensen, Paul[Paul.Jensen@McKesson.com]
cc:            Maria Jimenez[mjimenez@accesshealthcarellc.net];                             Regina Conner
(rconner@accesshealthcarellc.net)[rconner@accesshealthcarelic.net]
From:          Van Hoek, Hilda K
Sent           Mon 8/8/2016 4:12:47 PM
Subject        RE: Access offces setup for ordering                    follow up

 Hi   Paul,


 Please read below                                                                                         22.==

 Thank You,
 Hilda van Hoek
 McKesson Representative
 813-494-0882         Cell
 813-433-5572         fax




  From: Regina Conner [mailto:rconner@accesshealthcarelic.net]
  Sent: Monday, August 08, 2016 10:51 AM
  To: Van Hoek, Hilda           K

  Cc: Mana Jimenez
  Subject:      Access      offces    setup for ordenng follow up


  Hilda,


  FridayfáÙl said these accounts will be set up today.                                The    office   leads will need logins   to   submit orders for approval.
 Avlada kiMUbé tiiësuper users for these offices.

  I   will be dgin            onfa            nce call   with   all the leads this week to go        over the ordering procedures with them.           I   will need to
  haveth det*úgnóFtoWädnesday                                   this week.    I   will be   out half day Thursday and all day Friday.
                                                                                                       a




      lààsËd         otkiitate to               contact   me    if   you have any questions.




                                e    the following offices over to Access Account 54520755                         and    54511833 (IPA account). All of these
                                      $ÑâÑü Ñed over to you as the McKesson salesperson.                           All   of these offices are Access owned.


                                     ds to be       setup for placing orders for approval on the McKesson website                       as   well.


                                      P       We need to        be able to   start placing our monthly orders for these offices.



                                          e   501


                                          on,    dmoon@accesshealthcarellc.net, 772-446-2710

                                                                                      CONFIDENTIAL                                                     000729
              Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 22 of 54 PageID 1657
,Dr.   Elizabeth Hatz, DO
213 NW St. James                    Drive,     Suite   3


Port    St.    Lucie,        FL    34986
Team Lead:              Dawn           Moon, dmoon@accesshealthcarellc.net, 772-446-2710

Dr.    Shammi Bali, MD
1100 SW          St.    Lucie West Blvd, Ste 209
Port    St.     Lucie,    FL 34986

Team          Lead:      Michelle Horldt, mhorldt@accesshealthcarellce.net, 772-971-3606

 Dr. Luke Kung,                MD
 634 NE Jenson                 Beach Blvd
Jensen Beach,                FL    34957
Team Lead:               Michelle Horldt, mhorldt@accesshealthcarellce.net, 772-971-3606

 Dr. Hajera            Fatima, DO
 1801     S.    23rd     St.      #9

 Fort Pierce,           FL     34950
 Team         Lead:     Michelle Beaty, mbeaty@accesshealthcarellc.net, 772-446-2710

 California           Club        Medical Center
 Dr. Gene         Gody, MD
 790 Ives Dairy Road
  N.Miami Beach, FL 33160
 Team Lead: Maygol Driggs, mdriggs@accesshealthcarellc.net, 305-951-3677


  Please do not              hesitate      to    contact     me   if   you have any questions.



  Regina Conner
  Operations Coordinator
  Corporate Development                    &    Operations
  5350 Spring Hill Drive
  Spring Hill FL, 34609
  352-688-8116 Ext 4337
  rconner©accesshealthcarellc.net
  Email and Facsimile Confidentiality Statement:    This message and accompanying documents are covered by the Electronic
  Communications Privacy Act, 18     U.S.C. 2510-2521,   and contain information intended for the intended recipient(s) only. This
  information is confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended recipient,
  you are hereby notified that you have received this document in error and that any review, dissemination, copying, or the taking of
  any action based on the contents of this information     is strictly prohibited. If you have received this communication in error, please
  notify us immediately by E-mail or Phone, and delete the original message.

   Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
   addressee(s) and may contain information that is proprietary and that may be Individually Identifiable or Protected Health
   Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
   and destroy all copies of this message. If you are a regular recipient of our electronic mail, please notify us promptly if you change
   your email address.




                                                                                    CONFIDENTIAL                             000730
 Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 23 of 54 PageID 1658




From:                                     Van Hoek, Hilda              K   <Hilda VanHoek@McKesson.com>
Sent:                                     Monday, August 22, 2016                   11:48 AM
To:                                       'hillyvanhoek@gmail.com'
Subject:                                  FW:       Karen      Hayes




Thank You,
Hilda van Hoek
McKesson Representative
813-494-0882                       Cell
813-433-5572                       fax




From:            Van Hoek, Hilda                K


Sent: Thursday, August                              11,      2016 4:18     PM
To: Van Hoek, Hilda K
Subject: FW: Karen Hayes




Thank You,
Hilda van Hoek
McKesson Representative
813-494-0882                       Cell
813-433-5572                       fax




From: Maria Jimenez [maito:mjimenez@accesshealthcarellc.net]
Sent: Thursday, August 11, 2016 1:39 PM
To: Karen Hayes
Subject:

Karen,


sorry to bother you but am running into problem with having multiple account representatives for
                                                         I                      a


McKesson. The Lady Michelle in the Pinellas area was questioning the old Fana offices about the flu
shots. This was the same issue was explaining last year. Well apparently she has tried again.
                                                                   I




2.    Dr.      account under Laura, the office called Regina this morning regarding their order which they
                 S.    Patel                        is            a



did not place  correctly because we could not see on our end, Hilda was unable to see the issue too. Why? the
accounts are not under her. It took several phone calls and emails to get it straightened out and finally Hilda
called their office and walked them through the checkout process of the ordering (the final step they were
 missing).


 This       is        what wanted
                               I                to avoid         by requesting only on Person    to   handle   all of our offices.   It   is   too much time
 spent waiting when                         I   need an          answer asap. would prefer
                                                                                      I         to have one     contact only    to avoid all this     time spent
 chasing orders.


                                                                                                           Van Hook 000785
                                                                                                                        CONFIDENTIAg00785
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 24 of 54 PageID 1659


Will you agree to this please           so   I   can inform Paul Jensen. By the way who told     me you had an       agreement
signed   to continue to use all sales             reps. Which know this
                                                                 i       is not correct.



Maria Jimenez RN, MBA, BSN, LHRM, ALNC
Operations Manager
Access HealthCare and Affiliated Offices
352-688-8116 Phone
352-666-9290 Fax

Email and Facsimile Confidentiality Statement: This message and accompanying documents are covered by the Electronic
Communications Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended recipient(s) only. This
information    confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended recipient,
               is



you are hereby notified that you have received this document in error and that any review, dissemination, copying, or the taking of
any action based on the contents of this information       strictly prohibited, if you have received this communication in error, please
                                                            is



notify us immediately by   E-mail  or Phone, and  delete the original message.


Privacy Notice: This electronic mail message,   and any attachments, are confidential and are intended for the exclusive use of the
addressee(s)                                 that is proprietary and that may be Individually identifiable or Protected Health
                    and may contain information
Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
and destroy all copies of this message, if you are    regular recipient of our electronic mail, please notify us promptly if you change
                                                        a




your email address.




                                                                                               CONFIDENTIAL
                                                                                       Van Hoek 000786
                                                                                                                        200786
              Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 25 of 54 PageID 1660
To:             Loisey, Alexandra[Alexandra.Loisey@McKesson.com]
From:           Jensen, Paul
Sent            Tue 8/23/2016 5:27:11 PM
Subject         FW: Ordering of Medical Supplies


 FYI



 From: Maria Jimenez [mailto:mjimenez@accessÑeaÃÑcareine
 Sent: Tuesday, August 23, 2016 8:55 AM
 To: Cinthia Serrano
 Cc: Jensen, Paul; Regina Conner; Karen Hayes
 Subject: Ordering of Medical Supplies

 Cinthia,       I       had spoken to Paul         yesterday evening           in   regards to the      changes   in   the ordering process      for your offices.

 Paul    is   going            to speak to Craig to give        your offices their          login and   passwords so they      can   place the   orders online    same       as

 staples.


 The     orders              will   then   be sent to Regina     or   myself   to   approve.

  We will not                 approve until the inventory for the office               is   sent to us and   completed correctly.        Regina    explained to    me she
  will   be on           a    teleconference call with your offices today                   to discuss the process.


  Once        your office staff starts ordering online you                      will no  longer      need to place     their orders.   The system will     automatically
  send    a    response to Regina and myself to review                          and   approve.

  Thank you,

  Maria Jimenez RN, MBA, BSN, LHRM, ALNC
  Operations Manager
  Access Healthcare and Affiliated Offices
  352-688-8116 Phone
  352-666-9290 Fax

  Email and Facsimile   Confidentiality Statement: This message and accompanying documents are covered by the
  Electronic Communications Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended
  recipient(s) only. This information    confidential. If you are not the intended recipient or an agent responsible for
                                                           is


  delivering it to the intended recipient, you are hereby notified that you have received this document in error and that
  any review, dissemination, copying, or the taking of any action based on the contents of this information       strictly                                is


  prohibited. If you have received this communication in error, please notify us immediately by E-mail or Phone, and
  delete the original message.

   PrivacýNotide                    This   electronic   mail message,        attachments, are confidential and are intended for the ett
                                                                          and any                                                                                    usive
   use              h         dd       eë(s) and may contain information that      proprietary and that may be Individu lÏy
                                                                                                is                                ifiábl
   P           te                      nfortnation under HIPAA. If you are not the intended recipient, please immediatgÍýc          ét i                                 n        er
   b                                     edail, and destroy all copies of this message. If you are regular recipient ofour e
                                                                                                                       a




                                                                                       CONFIDENTIAL                                                            000742
                          Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 26 of 54 PageID 1661
To:                            Regina Conner[rconner@accesshealthcarellc.net]; Van Hoek, Hilda K[Hilda.VanHoek@McKesson.com]
Cc:                            Maria Jimenez[mjimenez@accesshealthcarelic.net]; Loisey, Alexandra[Alexandra.Loisey@McKesson.com];                                        Williams,     Craig
C[Craig.Williams@McKesson.com]
From:                          Jensen, Paul
Sent                           Tue 8/23/2016 8:18:12 PM
Subject                        RE: Access offces setup for ordering                            follow up

  Regina-  spoke this morning to Alexandra Loisey about the East Coast sites. Alex was speaking to Craig Williams about the set up
                           i




  and personal training at each of those sites today. The original email had contact names and email addresses included which
  should have been set up.


  I       am       confident               we will get an update                 by   morning on the status for those accounts.


  Thanks- feel free to call me direct with any additional                                             questions.




                    ul              Jensen
      Area Sales Manager                                     |   McKesson Medical- Surgical
      South Region- Florida                                       \   Six Sigma StacA33e£t
      Mobde/Text                 72'    8423
                                           4




      Em       i   paul        jensen@mckesson           com
      Web https //mms                      mckesson com
      1LEAD-Inspire,                    Advance, Develop
                                       Leverage,    Execute,
                                      Accountability, Respect, Excellence
      blAPE- Integrity, Customer-first,
      Please consider the enviroment-do   you really need to print this ernail?




      From: Regina Conner [mailto:rconnir                                                  s    eÃtÑœ        ne
      Sent: Tuesday, August 23, 2016 3:45                                             PM

      To: Van Hoek, Hilda                               K;       Jensen, Paul
      Cc: Maria Jimenez
      Subject:                       Re:   Access       offces         setup for ordering follow up


      Paul,


      I    had   conference call this morning with the Operations Manager and
                      a                                                                                                     all the   office   leads.   None of the   office   leads

          received an email giving them access to submit orders for approval.

      What                is        the status          of this?         1   need this set up ASAP.


      Thank you,

          Regina Conner
          Operations Coordinator
          Corporate Development                     &    Operations
          5350 Spring Hill Drive
          Spring Hill FL, 34606
          352-688-8116 Ext 4337
          rconner©accesshealthcarellc.net
          Email and Facsimile Confidentiality Statement: This message and accompanying documents are covered by the Electronic Communications Privacy Att, 18 U.S.C.
          2510-2521, and contain information intended for the intended recipient(s) only. This information is confidential. If you are not the intended recipient or an agent
          responsible for delivering it to the intended recipient, you are hereby notified that you have received this document in error and that any review, dissemination,
          copying, or the taking of any action based on the contents of this information is strictly prohibited. If you have received this communication in error, please notifÿ           us

          immediately by E-mail or Phone, and delete the original message.

          Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the addressee(s) and may contain
          information that is proprietary and that may be Individually Identifiable or Protected Health Information under HIPAA. If you are not the intended recipient, please
          immediately contact the sender by telephone, or by email, and destroy all copies of this message. If you are a regular recipient of our electronic mail, please notifý                us

          promptly             if   you change      your email address.




                                                                                                                                                                                                     "
                                                                                                           CONFIDENTIAL                                                   000743
                  Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 27 of 54 PageID 1662
From: Van Hoek, Hilda K<Hilda.VanHoek(SMcKesson.com>
Sent: Monday, August 8, 2016 12:12 PM
To: Jensen, Paul
Cc:        Maria Jimenez; Regina Conner
Subject:        RE: Access offces setup for ordering                                 follow   up


Hi        Paul,


Please read below


Thank You,
Hilda van Hoek
McKesson Representative
813-494-0882                       Cell
813-433-5572                       fax




From: Regina Conner [mailto:rconneroaccesshealthcarellc.net]
Sent: Monday, August 08, 2016 10:51 AM
To: Van Hoek, Hilda                              K


Cc: Maria Jimenez
Subject:                Access             offces     setup for ordering follow up


 Hilda,


 Friday Paul said these accounts will be set up today, The office leads will need logins to submit orders for approval.
 Maria and will be the super users for these offices,
                              I




 I       will be       doing           a    conference call with all the leads this week to go over the ordering procedures with them.                         I   will need to
 have this set up                           prior to Wednesday this week. will be out half day Thursday and all day Friday.
                                                                                               I                a




     P\ease do not                     hesitate           to    contact   me   if   you have any questions.


     Thank you,


     Regina Conner
     Operations Coordinator
     5350 Spring                   Hill Drive
     Spring           Hill,       FL   34609
     352-688-8116                          ext 4337


     Good         morning,

     We need to change the                                 following offices over to Access Account 54520755                and     54511833 (IPA account). All of these
     accounts must also                              be   switched over to you as the McKesson salesperson.                 AII   of these offices are Access owned.



     I    need the                office        leads to be setup for placing                 orders for approval   on the McKesson    website   as   welt

     I    need this done                        ASAP.          We need to be able to start placing our         monthly orders for these offices.

         Dr.   Elizabeth Hatz, DO
         1700     Hillmoor                 Dr, Suite           501
         Port   St.     Lucie,             FL   34986
         Team      Lead:               Dawn          Moon, dmoon@accesshealthcarelic.net, 772-446-2710

                                                                                                    CONFIDENTIAL                                                   000744
          Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 28 of 54 PageID 1663
Dr. Elizabeth Hatz, DO
213 NW St. James                  Drive,    Suite   3


Port   St. Lucie,          FL   34986
Team     Lead:        Dawn           Moon, dmoon@accesshealthcarellc.net, 772-446-2710

Dr. Shammi Bali, MD
1100 SW St. Lucie West Blvd, Ste 209
Port   St. Lucie,      FL 34986

Team     Lead:        Michelle Horldt, mhorldt@accesshealthcarellce.net, 772-971-3606

Dr. Luke Kung,               MD
634 NE Jenson                Beach Blvd
Jensen        Beach,       FL    34957
Team      Lead:       Michelle Horldt, mhorldt@accesshealthcarellce.net, 772-971-3606

Dr. Hajera        Fatima, DO
1801     S.    23rd    St.      #9

Fort Pierce,          FL     34950
Team      Lead:       Michelle Beaty, mbeatv@accesshealthcarelic.net, 772-446-2710

California        Club          Medical Center
Dr. Gene         Gody, MD
790 Ives Dairy Road
N.   Miami        Beach,  FL 33160

Team          Lead:    Maygol Driggs, mdriggs@accesshealthcarellc.net, 305-951-3677


 Please do not             hesitate      to    contact     me   if   you have any questions.



 Regina Conner
 Operations Coordinator
 Corporate Development                  &     Operations
 5350 Spring Hill Drive
 Spring Hill FL, 34609
 352-688-8116 E×t 4337
 rconner©accesshealthcarellc.net
 Email and Facsimile Confidentiality Statement:    This message and accompanying documents are covered by the Electronic
 Communications Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended recipient(s) only. This
 information is confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended recipient,
 you are hereby notified that you have received this document in error and that any review, dissemination,          copying, or the taking of
 any action based on the contents of this information     is   strictly prohibited. If you have received this communication  in error, please

 notify us immediately   by  E-mail or Phone, and  delete    the  original message.

 Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the e×clusive use of the
 addressee(s) and may contain information that is proprietary and that may be Individually Identifiable or Protected Health
 Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
 and destroy all copies of this message. If you are a regular recipient of our electronic mail, please notify us promptly if you change
 your email address.




                                                                                  CONFIDENTIAL                                 000745
    Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 29 of 54 PageID 1664




NoAccess

From:                                                       Jensen, Paul
Sent:                                                       Thursday, August 25, 2016 1:40 PM
To:                                                         Van Hoek, Hilda K
Subject:                                                    Re:        Carlos Arias



I   left   a   message     with    Lori   providing cell number                      and available       times for Carlos to call. Lori was                    goingto text   Carlos the
information

Sent from my iPhone


On Aug 25, 2016, at 11:36                  AM,            Van Hoek, Hilda            K<Hilda.VanHoek@McKesson.com> wrote:

               Thank you, Sorry know you haveI                                       NO   control over this either,                 I   was        just sooooo hoping this
               year would be different



                He    just making         all kinds          of threats,             he   will find another GPO, Distributor, etc. etc.

               Thank You,
                Hilda van Hoek
                McKesson        Representative
                813-494-0882Cell
                813-433-5572fax



                From: Jensen, Paul
                Sent: Thursday, August                     25, 2016 11:18 AM
               To:     Van Hoek, Hilda           K

                Subject:        Re: Carlos Arias


                I   will reach out to Carlos before my flight this                           afternoon.     I   am   in       meetings       for    another45 minutes...      Have
                to then catch cab to make                    flight       at 150pm


                Sent from my iPhone


                On Aug 25, 2016, at 11:14                    AM,        Van   Hoek, Hilda K<Hilda.VanHoek@McKesson.com>                                       wrote:

                           Hi   Paul, Can you please reach out to Carlos at Access?just got  call from Regina and         I              a



                           Maria         pretty upset that they haven't gotten all their FLU vaccine.......I don't
                                     and he          is


                           understand why HS got theirs  weeks ago and sent their orders to customers in FULL
                                                                                 3




                           I   understand            we are the biggest             distributor of FLU, do we distribute to the Pharmacy's
                           as   well??? And do they get                       their allocation first?? I'm just thinking out loud......1continue
                           not understand                  and    it   seems that most of the sales reps have concerns                                as   well.




                           <image001.jpg>

                                                                                                     1




                                                                                           CONFIDENTIAL                                                                              000883
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 30 of 54 PageID 1665



          Thank You,
          Hilda van Hoek
          McKesson     Representative
          813-494-0882Cell
          813-433-5572fax



          <Carlos Arias.vef>




                                             2




                                        CONFIDENTIAL                        000884
      Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 31 of 54 PageID 1666


To:                 Van Hoek, Hilda K[Hilda.VanHoek@McKesson.com]
CC:                Jensen, Paul[Paul.Jensen@McKesson.com]
Bcc:               Xiques, Carlos[Carlos.Xiques@McKesson.com]
From:              Jensen, Paul
Sent               Tue 9/13/2016 3:03:53 PM
Subject            RE: McKesson Order Confirmation #73252492                                                      -

                                                                                                                          Account #54520755 ACCESS HEALTHCARE                           LLC

 Carlos has the lead on the account.


 This solution though seems                                       like   a   'knee jerk' reaction to one order that slipped through their desired system.

 This   is   why
              is so important to have business review meeting to discuss Access Health goals and desires for
                         it
                                                                                                               business                                                                        a


 relationship.When we react to single episode or issue,    correction may create issues for the other 80% of the accounts that
                                                                         a                                            a
                                                                                                                                                                                                                      it   is

 working for today.Ìhe efforts by Access Health and McKesson will be fragmented at best.


 The goal          is    to take care of the group long term.                                      I   not pulling back or delaying the request based on Regina's comments.                                   Let's make
 sure   it   is   the right choice.                          I   will get with Carlos this afternoon                         to   make sure this   is   an   option we       can    implement.

 It   would       be         beneficial             to get         a    business         review   set   up this           month or early October.        Do you want         to go through         Maria to include
 Karen Hayes? Or should                                  I   reach out to Karen to include Maria?


 Paul
 From: Van Hoek, Hilda                                K

 Sent: Tuesday, September                                         13,    2016        10:10 AM
 To: Jensen,                  Paul
 Subject:               RE:     McKesson                  Order         Confirmation          #73252492           -

                                                                                                                          Account #54520755        ACCESS HEALTHCARE LLC


 Who could               I    get to put this message                           in       system for them? At the National Account Level?

 Thank You,
 Hilda van Hoek
 McKesson Representative
 813-494-0882                   Cell

 813-433-5572fax



 From: Van Hoek, Hilda                               K

 Sent: Tuesday, September                                        13,     2016    10:02 AM
 To: Jensen,                  Paul
 Subject:               RE;     McKesson                 Order Confirmation                   #73252492           -

                                                                                                                          Account #54520755 ACCESS HEALTHCARE                         LLC


 Hum.....I can always place orders as if am the Super User, right! It's just they seem
                                                                                     I
                                                                                                                                                             to be   having an issue with compliance.
 Preventing their employees from ordering and bypassing the system

 Thank You,
 Hilda van Hoek
 McKesson Representative
 813-494-0882 Cell
 813-433-5572                   fax




 From: Jensen, Paul
 Sent: Tuesday, September                                        13,     2016 9:59 AM
 To: Van Hoek, Hilda                            K

 Subject:               RE:     McKesson                 Order          Confirmation          #73252492       -


                                                                                                                          Account #54520755 ACCESS HEALTHCARE                         LLC


 This would be more                         a       National Account function. These are types of offerings we discuss                                                   business
                                                                                                                                                                     m               reviews   with   sr.   management
 of large         groups.T             he   slippery slope      is you would  not be able to call in orders.

 From:       Van Hoek, Hilda                         K




                                                                                                             CONFIDENTIAL                                                                                    000894
 Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 32 of 54 PageID 1667


Sent: Tuesday, September                            13,    2016 9:32 AM
To: Jensen,      Paul
Subject:       RE:   McKesson                    Order    Confirmation         #73252492    -

                                                                                                        Account #54520755    ACCESS HEALTHCARE LLC


Me


However    I   don't think               I   have    a    way of stopping the offices                   from calling customer service   do   I?




Thank You,
Hilda van Hoek
McKesson Representative
813-494-0882         Cell

813-433-5572         fax




From: Jensen,         Paul
Sent: Tuesday, September                            13,    2016 9:31 AM
To: Van Hoek, Hilda                  K

Subject:       RE:   McKesson                    Order    Confirmation         #73252492    -

                                                                                                        Account #54520755 ACCESS HEALTHCARE              LLC


What McK rep         is    responsible for this account?

From: Van Hoek, Hilda K
Sent: Tuesday, September   13, 2016 9:29 AM
To: SupplyManager; Atkins, Tanya
Cc: Regina Conner (rconner©accesshealthcarellc.nett Jensen, Paul
Subject: RE: McKesson Order Confirmation #73252492 Account #54520755 ACCESS HEALTHCARE          -


                                                                                                                                                         LLC
Importance: High

Hi   SM and Tanya,


As you can see        below, Access                       HC   (Regina   OC)    wants   to prevent their offices          from being able to call   in   orders!   Can you   please
advise?


Thank You,
Hilda van Hoek
McKesson Representative
813-494-0882         Cell
813-433-5572         fax




                                             mailto:rconnerfdaccesshealthcarellc.net]
                                             ber 13, 2016 9:20 AM


                                             n   JDrder Confirmation           #73252492            -

                                                                                                        Account #54520755    ACCESS HEALTHCARE LLC




                            th   s       order.          Can we please         stop any phone call orders in for the offices7




                                                                                           CONFIDENTIAL                                                                       000895
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 33 of 54 PageID 1668


Email and Facsimile confidentiality Statement: This message and accompanying documents are covered by the Electronic
Communications Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended recipient(s) only. This
information is confidentlaL If you are not the intended recipient or an agent responsible for delivering it to the intended recipient,
you are hereby notified that you have received this document in error and that any review, dissemination, copying, or the taking of
any action based on the contents of this information is strictly prohibited. If you have received this communication in error, please
notify us immediately by E-mail or Phone, and delete the original message.

Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
addressee(s) and may contain information that is proprietary and that may be Individually Identifiable or Protected Health
Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
and destroy all copies of this message. If you are a regular recipient of our electronic mail, please notify us promptly if you change
your email address.


From: customer.systems@mckesson.com                   [mailto:customer.systems@mckesson.com]
Sent: Tuesday, September          13, 2016    9:11 AM
To: Regina conner <rconner@accesshealthcarelic.net>
Subject: McKesson Order Confirmation               #73252492            -
                                                                            Account #54520755 ACCESS HEALTHCARE LLC




          MEKE SSO N                                                                                                                    McKesson   Medical-Surgical



           Order Confirmation #73252492



           PO                                        Order      #                       Submitted                              Lines         Lines BIO
                                                                                                                                                               Subtotal*



           DR. VARLAKOV                              73252492                           Sep 13, 2016                               1                           $99.39



            Account     #54520755                                                                   Shipping   To #54526324


            ACCESS HEALTHCARE LLC                                                                   GRIGOR VARLAKOV MD
                                                                                                    ACCESS HEALTHCARE PHYSICIANS
                                                                                                    8365 S. SUNCOAST BLVD
                                                                                                    HOMOSASSA, FL 34446




           Ouestions?      Contact Customer Sovice        dit       800-940-8199                                                           View Order Onlino




           item    #            Description                                   Mfr   #                UOM                        Price      Qty     BIO            Total


           333341               KETOROLAC TROMETHAMINE, 379601                                       PKl25                     $99.39        1                   $99.39
                                FTV 30MGIML 2ML (25/PK)




             *
                 Subtotals only reflect the initial, estimated cost of order lines, not including tax            or   additional charges




                   Questions? Contact Customer Service @                                 800-940-8199


                                                                              CONFIDENTIAL                                                                        000896
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 34 of 54 PageID 1669



      (   Login      to   SupplyManager                                       (   More from McKesson
      (   Privacy         Poney                                               (   Relay     Heatlh
      (   Terms of Use                                                        (   Primary     Care
      (   Unsubsenho                                                          (   Surgery Center



          ©   2016        McKesson Corporation




          Please do not reply       to   this auto-generated   emait


          MCKESSON MEDICAL-SURGICAL,                    INC.- PROPRIETARYAND CONFIDENTIALINFORMATION


          Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the intended recipient(s) and may
          contain confidential and proprietary information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are
          not the intended recipient, please contact the sender at SueolvManaaerfa3mckesson.com and then permanently destroy all
          copies of the original message.




                                                                       CONFIDENTIAL                                                        000897
 Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 35 of 54 PageID 1670




From:                               Van Hoek, Hilda           K        <Hilda.VanHoek@McKesson.com>
Sent:                               Tuesday, January              3,   2017 1:57 PM
To:                                 Williams,    Craig   C;       Michele Corso
Cc:                                 Maria Jimenez; Regina Conner
Subject:                            RE:     McKesson order for Raheel Ahmet                    Inv       91113500


Importance:                         High



Hi    Craig,


Here'sthe problem with                      this order that was placed on Access                         HC IPA   account,   Michele can't do charge back to Dr.
                                                                                                                                              a



Ahmet       since       he   is   not an Access     HC employee.              Do you have            a   regular account for     Dr. Ahmet? Can you please do   acredit
and rebill?       Please send me and               Michele a copy            of   the Credit.


Thank You,
Hilda van Hoek
McKesson Representative
813-494-0882             Cell
813-433-5572             fax


Confidentiality Notice: This email message, including any attachments, for the sole use of the intended receipient(s)
                                                                                                                    is


and may contain confidential and privilegedinformation. Any unauthorized review, use, disclosure, or distribution                                                   is


prohibited information. If you are not the intended recipient, please contact the sender by reply email and destroy all
 copies of the original                 message.



--Original Message--
 From: Williams,              Craig     C


 Sent: Thursday, December                     29, 2016 5:54 PM
 To: Michele Corso
 CC: Maria Jimenez; Regina Conner; Van Hoek, Hilda K
 Subject: RE: McKesson order for Raheel Ahmet Inv 91113500


 Bi    Michele,
 I    am afraid     I   do not have the answer to your question                        since    the orders do not go           through me anymore.    Perhaps Maria or
 Hilda can shed some light.
 Thanks,
 Craîg


 McKesson Medical Surgical
     Craig Williams
     Cell:(772)631-7101
     Fax:(866)495-1462




     --Original Message---
     From: Michele Corso (mailto:mcorso@AHCPLLC.NET)
     Sent: Wednesday,              December        28, 2016 10:24 AM
     To: Williams,       Craig      C
                                                                                                                                                  CONFIDENTIAL
                                                                                                                         Van Hoek 000822
                                                                                                                                                        200822
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 36 of 54 PageID 1671


cc:     Michele Corso; Maria Jimenez; Regina Conner
Subject: McKesson order for Raheel Ahmet                                  Inv   91113500
Importance: High

Hello Craig,
Hope you had                a    great Holiday.



Why          are we    ordering non diabetic               supplies for         IPA    providers?    Nothing but Diabetic supplies              and the Flu vaccines   are
ordered            on our McKesson              account.     Anything       else the      provider orders      under his own         account.
May      I   ask who        gave them           permission    to order this under Access               2?



If Dr    Ahmet        has his own          account this needs             to be       credited off   of our   account       and billed under      his own.


Hopefully this provider will                     reimburse     us    for this battery.



Thank you,
Michele Corso
Access Management,                       LLC

Access         2   Health Care Physicians
&     affiliated companies
14690 Spring Hill Dr., Ste. 101
Spring Hill,          FL    34609
(o)352.799.OO46                   ext.   5304
(†)352.799.0042
mcorso@aurosmgmt.com

Privacy Notice: This electronic mail message, and any attachments, are                                         confidential and are intended for the exclusive
use of the addressee(s)                    and may     contain information that                is   proprietary and that may be Individually Identifiable or
Protected Health Information under HIPAA. If you are not the intended recipient, please immediately contact the sender
by telephone, or by email, and destroy all copies of this message. If you are regular recipient of our electronic mail, a



please notify us promptly if you change your email address.


13    Please do not print this email unless                     it   is   necessary




-----Original Message-----
From: noreply@accesshealthcarellc.net [mailto:noreply@accesshealthcarellc.net]
Sent: Wednesday, December 28, 2016 10:05 AM
To: Michele Corso<mcorso@AHCPLLC.NET>
Subject: [External] mckesson raheel ahmet




Please open the attached document.                             It was      scanned and sent to you using            a       Xerox   Multifunction Printer.

Attachment                 File Type: pdf,       Multi-Page

 Multifunction                  Printer Location:
 Device Name: XRX9C934E701E7E



                                                                                                                        Van Hoek 000823
                                                                                                                    CONFIDENTIAL                             200823
                                                                                                        l
Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 37 of 54 PageID 1672



For more   information on   Xerox products   and solutions,   please visit
http://cp.mcafee.com/d/5fHCN8i6zqb30pEVpusoKrdEEFELcFLLECQkkQnckT6kjplSrlII-
BaMVsSzHxEVShN2POGCZrnO2r8G-ej82H3038Gqek230GYPp17knCkbK6PptSr011 NG7YLxlSevjudCXCQPrNKV1USyrh




                                                                             Van Hoek 000824
                                                                                               200824
              Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 38 of 54 PageID 1673
To.       Jensen, Paul(PautJensen@McKesson.com]
From:     Regina Conner
Sent      Fri 9/15/2017 8:04:30 PM
Subject   RE: [External] RE: [External] RE: [External] Re: [Extemal] FW: [External] RE: [Extemal] RE: [External] RE: Request                                                                                             to
increase Controls on SOJAS20952

 Paul,


 You are      so       correct we were                          fortunate.          Even though                we dodged      a    bullet with Irma,      it was   still stressful.       I   did not lose power at
 home, thank good ness.                              I   am happy to hear no structural damage.


 You have          a   great weekend                      as         well.


 Regina Conner
 Operations            Cordinator                                                                                          ===«
 Access       Health Care Physicians,                                  LLC

 5350 Spring Hill Drive.
                                                2*       Floor
 Spring Hill,          FL     34606
 rconner@ahcplic.com
 352-688-8116                     Ext    4337
 352-515-6921                     Fax



 Email and Facsimile Confidentiality Statement: This message and accompanying                                                                           documents      are covered             by    the Electronic
 Communications                         Privacy Act,                  18 U.S.C.      2510-2521,               and contain     information intended             for the intended          recipient(s)       only. This
  information            is       confidential.          recipient or an agent responsible for delivering it to the intended recipient,
                                                                If   you are not the intended
 you are hereby notified that you have received this document in error and that any review, dissemination,      copying, or the taking of
 any action based on the contents of this information is strictly prohibited. If you have received this communication in error, please
 notify us immediately by E-mail or Phone, and delete the original message.

  Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended                                                                                   for the exclusive        use of the
  addressee(s)                and may contain                          informati.on       that      is       proprietary and        that may be     Individually identifiable or Protected                    Health
  Information under                       HIPAA.           If        you are not the intended                    recipient,       please    immediately contact the sender                    by    telephone,    or by email,
  and destroy               all    copies       of       this message.               If you   are        a    regular recipient       of   our electronic mail, please notify                 us    promptly if   you change
  your email address.


  From: Jensen, Paul [mailto:Paul.Jensen@McKesson.com]
  Sent: Friday, September                                15, 2017 4:00 PM
  To: Regina Conner                       <rconner@ahcpllc.com>
  Subject:         [External]             RE:    [External]                  RE:   [External]    Re:          [External]    FW:     [External]   RE:    [External]   RE:        [External]     RE:    Request to increase
  Controls on SOJAS20952


  Regina,


  Hopefully            you fared well                    this past week. We were                             fortunate     not to sustain any structural damage and only lost powtÑ                                      Ëhšš. WE
  WERE        VERY          LUCKY!


  Thank you and                    I    appreciate               the words          for the support              Hilda provides Access Medical. Access                     is   an    important account                åkes    on
  and am glad to hear Hilda                                is        meeting and exceeding your expectations.


  Have    a   great weekend!


  Paul


  From: Regina Conner [mailto:rconner@ahcpilc.com]
  Sent: Friday, September                                15,         2017 2:39 PM
  To: Jensen, Paul <PauLJensen@McKesson.com>
  Subject:         RE:        [External]         RE:            [External]         Re:   [External]           FW:   [External]      RE:    [External]   RE:   [External)        RE:   Request to incœase
  SOJAS20952
                                                                                                                     CONFIDENTIAL                                                                                000746
                     Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 39 of 54 PageID 1674
Paul,


Hilda       is       an awesome                    rep.      I   appreciate             all   that   she has done for Access.                        I   also like the       inventory system         McKesson has.               I   appreciate
her setting                     up the demo for us.


Hilda           is   helping with the opening                                 of 4 new         offices.        1       new     office     is   waiting    on hiring      a   doctor.    She has been awesome                     working with
me for the exam beds                                 and         other items needed.

The last time Access opened                                            a    new    office was        2   years          ago.     Because of this we've had to lean on Hilda to help                                us   with what needs
to be ordered.


Regina Conner
Operations                      Cordinator
Access               Health Care Physicians,                                LLC

5350 Spring Hill Drive. 2"" Floor
Spring Hill,                    FL        34606
rconner@ahcpllc.com
352-688-8116                              Ext   4337
352-515-6921                              Fa×



Email and Facsimile                               Confidentiality Statement:                             This message and                      accompanying documents                   are covered        by    the Electronic
Communications                                  Privacy Act,               18 U.S.C.      2510-2521,               and contain                information intended            for the intended        recipient(s)         only. This
 information                         is   confidential.            If you         are not the intended                       recipient         or an agent responsible              for delivering    it   to the       intended recipient,
you are hereby                             notified that                   you have      received this document                          in    error and that any review, dissemination,                        copying, or the taking          of

 any action based on the contents                                                 of this     information               is   strictly prohibited.          If   you   have     received this       communication            in    error, please
 notify              us        immediately              by       E-mail or Phone, and delete the original message.


 Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
 addressee(s) and may contain information that is proprietary and that may be Individually identifiable or Protected Health
 Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
 and destroy all copies of this message. If you are regular recipient of our electronic mail, please notify us promptly if you change
                                                                                                           a



 your email address.


 From: Jensen, Paul (mailto:Paul.Jensen@McKesson.com]
 Sent: Friday, September 15, 2017 2:33 PM
 To: Regina Conner                                <rconner@ahcpilc.com>
 Subject: [External]                              RE:     [External]              Re:   [External]       FW:           [External]        RE:     [External]     RE:   [External]      RE:   Request to increase Controls                  on

 SOJAS20952


 Regina,


 Ibelieve Hilda was able to get confirm shipment will be released on Monday. know she worked diligently the last three weeks to                                   I




 get   confirmation that the controls would be released. Thanks for your patience and continued support.
            a




     Paul


     From: Regina Conner [mailto:rconner@ahcplic.com)
     Sent: Friday, September                                     15,       2017    8:38 AM
     To: Jensen, Paul<PaulJensen@McKesson.com>
     Cc: Bret Harrop <bharrop@ahcolic.com>; Cynthia Heitzman <cheitzman@ahcpilc.com>

     Subject: FW: [External] Re: [External] FW: [External] RE: [External] RE: [External) RE: Request                                                                                        to increase Controls           on SOJAS20952



     Paul,


     I   need             to    have the controls                      increased on the SOJAS20952.                                If we do        not receive more controls                 next week we will not be able to do
     any CBC testing.                             Hilda has been working on this,                                  I   do not know             what the status         is,    it   has been    3   weeks        waiting to increase the
     quantity                  for the controls.                   Please          send Access           another             set of controls         ASAP.
                                                                                                                                CONFIDENTIAL                                                                                     000747
          Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 40 of 54 PageID 1675
Please help me getting this expedited.


Thank you.


Regina Conner
Operations     Cordinator
Access   Health Care Physicians,                  LLC
                                   2nd
5350 Spring Hill Drive.                  FlOOf

Spring Hill, FL 34606
rconner@ahcpllc.com
352-688-8116          E×t   4337
352-515-6921          Fa×



                              Confidentiality Statement:            This message and accompanying           documents     are covered   by   the Electronic
Email and Facsimile
Communications              Privacy Act,         18 U.S.C.   2510-2521,       and contain   information intended   for the intended   recipient(s)   only. This
                                                                                                                                  recipient,
information is confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended
                                                                                         review,  dissemination, copying,  or  the   taking of
you are hereby notified that you have received this document in error     and  that any
                                                                                                           communication      error,   please
any action based on the contents of this information is strictly prohibited. If you
                                                                                     have  received   this                in


notify   us   immediately          by    E-mail or Phone, and delete the original               message.


                                                                                           are intended for the exclusive use of the
 Privacy Notice: This electronic mail message, and any attachments, are confidential and
 addressee(s) and may contain information that is proprietary and that may be    Individually identifiable or Protected Health
 Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
 and destroy all copies of this message. If you are regular recipient of our electronic mail, please notify us promptly if you change
                                                                          a



 your email address.

 From: Donna Papandrea
 sent: Friday, September 15, 2017 8:19 AM
                                                                                  hutton@erbadiagnostics.com>
 To: Van Hoek, Hilda K<Hilda.VanHoek@McKesson.com>; John Hutton <\ohn
 cc:Regina Conner<rconner@abcplic.com>; Harvey,         Marvin  <Marvin.Harvey@McKesson.com>
                                                                                                                                                     on SOJAS20952
 Subject: Re: [External] Re: [External] FW: [External] RE: [External] RE: [External] RE: Request to increase Controis


                                                                                                                                                                  control.
 Does anyone know what going on with the controls yet As am having problems getting the plat
                                            is                                              ?      i
                                                                                                                                                in on my hi

 They have been used already for over weeks Please someone let me know what
                                                                3
                                                                             happening
                                                                               .
                                                                                                                          is




 thank you



  Donna Papandrea
  Phlebotomist

  5350 Spring Hill Dr

  Spring Hill,   FI    34606

  352-688-8116          x   4365



  and Facsimile                               This message and accompanying documents are covered by the Electronic Communications
                       Confidentiality Statement:
                                                                                                                     only. This information is
  Privacy Ad, 18 U.S.C. 2510-2521, and contain information intended for the intended recipient(s)
  confidential. If you are not the intended recipient or an     agent  responsible     for  delivering   it to  the intended   recipient, you are hereby
  notified that you have received this   document    in error and   that  any   review,   dissemination,      copying,  or the  taking of any adion
                                  information     strictly prohibited.   If you   have   received   this  communication      in error, please notify us
  based on the contents of this                is


  immediately by E-mail or Phone, and delete the original message.

                                                                                      CONFIDENTIAL                                                       000748
            Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 41 of 54 PageID 1676
Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
addressee(s) and may contain information that is proprietary and that may be Individually Identifiable or Protected tiealth
Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
and destroy all copies of this message. If you are a regular recipient of our electronic mail, please notify us promptly if you change
your email address.




From: Van Hoek, Hilda K<Hilda.VanHoekgMcKesson.com>
Sent: Wednesday, September 6, 2017 10:31 AM
To: John         Hutton
Cc:    Donna Papandrea;              Regina Conner; Harvey,                   Marvin
Subject: [External]            Re:   [External]            FW:   [External]    RE:   [External]   RE:   [External]   RE:   Request to increase Controls on SOJAS20952


hi John
were you able to each out to Donna?                                    Please let me       know what to order! thanks             Hilda


Get Outlook for iOS

From: Van HoekgHilda                     K


sent: saturday såptember                          2,   2017 7:04:55 AM
To:     JoháHütto
Oc      Un         Ñ$ýatidga Regina                    Conner (rconner@ahcplic.com);               Harvey, Marvin
 SgbjààÛËÈ FÑ¼Extërha(FW: [External]                                    RE:   [External]   RE:   [External]   RE:   Request to increase Controls on SOJAS20952




      ha    an   VoipÏease       call the Customer?                I   will be on vacation until Thursday.... However             I   know this   is       pretty urgenti




 i    have only been getting                      2 sets  controls to last for 4 months. Controls only last
                                                            of                                                                        2   weeks   .    I   should be getting at least   5-

 6 of      them     at   a   time.   I       do   not know who set this up but it is wrong. can you please                            help   .




 thank you



     Donna Papandrea
     Phlebotomist

     5350 Spring Hill Dr

     Spring Hill,   FI   34606
            Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 42 of 54 PageID 1677
Sent: Friday, September           01, 2017 5:52        PM
To: Van     Hoek, Hilda K<Hilda.VanHoek@McKesson.com>
Subject:     RE: FW:




[External)    FW:    [External)    RE:   [External)    RE:   [External]   RE:   Request to increase Controls      on SOJAS20952




Hilda



Can     I   get your phone number?




******‡¥*******¥*************************


John   Hutton

 Director    of Sales    and Channel       Management

 ERBA Diagnostics            14100 NW 57th       CT.   Miami Lakes,       FL   33014


 Cell: (904) 589-8354


 Email: John Hutton@erbadiagnostics.com




                         Erba




 From: Van Hoek, Hilda             K    [mailto:Hilda.VanHoek@McKesson.com]
 Sent: Thursday, August                31, 2017 3:59 PM
 To: John Hutton
 Subject:      RE:     FW:    [External]   FW:   [Extemal]      RE:   [Extemal]    RE:   [External]   RE:   Request to increase Controls on SOJAS20952




 Thank you




 From: John Hutton             [mailto:John Hutton(BerbadiagnostitgøNRTBENTIAL                                                                   000750
           Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 43 of 54 PageID 1678
Sent: Thursday, August 31, 2017 11:28 AM
To: Van Hoek, Hilda                 K<Hilda.VanHoek@McKesson.com>
Subject:      Re:   FW:    [External]      FW: [External] RE: [External]         RE:   [External)    RE:   Request to increase Controls on SOJAS20952




Hi    Hilda

in    meetings.      Will call         in   a   bit.


Get Outlook          for       Android




From: Van Hoek, Hilda K<Hilda.VanHoek@McKesson.com>
Sent: Wednesday, August 30, 2017 11:28:33 AM
To:    garcia@erbadiagnostics.com;                     John   Hutton
Cc: Donna Papandrea; Regina Conner (rconner@ahcplic.com)

Subject: FW: (External] FW: (External) RE: [External] RE: [External)                          RE:        Request to increase Controls on SOJAS20952




 Hi   JOHN,




 Theresa's emails are coming back                      undeliverable,so    l'm hoping you can help




 We are desperately needing your help with all these questions,                             here    is   message from Donna




 ihave only been getting 2 sets of controls to last 4 months. that is not correct. controls
 only last 2 weeks the most not 2 months at a time. please let me know.

 thank you                 .    i   think should i              be     getting    5-6 sets of controls for the drew. not                        2     .   please let
 me know.

     thank you



     Donna Papandrea
     Phlebotomist
      5350 Spring Hill Dr
      Spring Hill,                    FI        34606
      352-688-8116 x 4365
                                                                                       CONFIDENTIAL                                                       000751
            Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 44 of 54 PageID 1679


Thank You,



Hilda van Hoek
Account Manager

M Kesson             Medical Surgical

813-494-0882              Cell


813-433-5572              fax




Confidentiality Notice: This email message, including any attachments, for the sole use                   is                        of the intended      recipient(s)    and may
contain confidential and privileged information. Any unauthorized review, use, disclosure,                                           or   distribution   is   prohibited information. If
you are not the             intended recipient, please contact             the sender by reply email and destroy                   all copies   of the original       message.




 From: Donna Papandrea                    [mailto:dpapandrea(Bahcplic.com]
 Sent: Wednesday,                    August 30, 2017 11:26 AM
 To: Van Hoek, Hilda K<Hilda.VanHoek(BMcKesson.com>
 Cc:    Regina Conner <rconner(Bahcplic.com>
 Subject:      Re:    (External]         FW:   [External]    RE:   [External)   RE:   [External)   RE:   Request to increase Controls on SOJAS20952




 i    dont know how its ordered                    but   i   need   enough to         last me   for the        4   months   .   need to find    out how        long   the controls   last.

 i    dont have the insert.



     Donna Papandrea
     Phlebotomist

     5350   Spring Hill         Dr


     Spring Hill,    FI   34606

     352-688-8116          x    4365



     and Facsimile                              This message and accompanying documents are covered by the Electronic Communications
                           Confidentiality Statement:
     Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended recipient(s) only. This information is
     confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby
     notified that you have received this document in error and that any review, dissemination, copying, or the taking of any action
     based on the contents of this information is strictly prohibited. If you have received this communication    in error, please notify us

     immediately by E-mail or Phone, and     delete the original message.


     Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
     addressee(s) and may contain information that is proprietary and that may be Individually Identifiable or Protected Health
     Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
     and destroy all copies of this message. If you are                     a   regulggggrLelectronic
                                                                                           mail, please notify us promptly                                                iggnge
           Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 45 of 54 PageID 1680
your email address.




From: Van Hoek, Hilda K<Hilda.VanHoek(BMcKesson.com>
Sent: Wednesday, August 30, 2017 11:20 AM
To: garcia(Berbadiagnostics.com
Cc: Regina Conner; Donna Papandrea; Van Hoek, Hilda                                                   K


Subject: [External]                              FW:   (External]      RE:   [External]   RE:   [E×ternal]        RE:    Request to increase Controls on SOJAS20952




Hi




can you please let us know how                                        this should be ordered?              I   need   it for   purchasing       ASAP




i    have only been                              getting   2   sets    of    controls   to last   4       months. that          is   not correct. controls only last           2   weeks   the most not   2



    months    at   a             time. please let me know.

    thank you      .        i    think            i   should   be     getting    5-6 sets of      controls for the drew. not                      2   .   please   let me know.


    thank you



    Donna Papandrea
    Phlebotomist

    5350 Spring                 Hill        Dr


    Spring Hill,       FI         34606

    352-688-8116                       x    4365




    Thank You,



     Hilda van Hoek
     Account Manager


     M Kesson                     Medical Surgical

     813-494-0882                          Cell


     813-433-5572                          fax




     Confidentiality Notice:                            This email message, including                 any attochments                is   for the sole use of the     intended recipient(s)   and mav
                                                                                                               CONFIDENÝÏAL                                                                   000753
             Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 46 of 54 PageID 1681
contain confidential and                          privileged information. Any unauthorizedreview,                             use, disclosure,     or   distribution prohibited information. If
                                                                                                                                                                    is


you are not the intended                           recipient,      please contact the sender                 by   reply email and destroy all copies          of the original message.




From: Donna Papandrea                              (mailto:dpapandrea@ahcollc.com]
Sent: Tuesday, August 29, 2017 3:50 PM
To: earcia@erbadiagnostics.com; Van Hoek, Hilda                          <Hilda.VanHoek@McKesson.com>
                                                                                          K


Cc:       Ventro,    Kelsey                 L<Kelsey.Ventro@McKesson.com>; Regina Conner <rconner@ahcpilc.com>
Subject:       Re:           [External]          RE:   [E×ternal]      RE:   [External]       RE:       Request to increase Controls on SOJAS20952




i   have only been getting                             2   sets   of   controls   to last           4   months. that    is   not correct. controls only last             2   weeks the most not   2



months          at       a        time. please let me know.

thank you            .        i   think should
                                             i             be     getting    5-6 sets of        controls for the drew. not             2   .   please   let me   know.

    thank you



    Donna Papandrea
    Phlebotomist

    5350 Spring Hill                   Dr


    Spring Hill,         FI       34606

    352-688-8116                   x   4365



    and   Facsimile Confidentiality Statement: This message and accompanying documents are covered by the Electronic Communications
    Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended recipient(s) only. This information is
    confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby
    notified that you have received this document in error and that any review, dissemination, copying, or the taking of any action
    based on the contents of this information is strictly prohibited. If you have received this communication    in error, please notify us

    immediately by E-mail or Phone, and delete the original message.

    Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
    addressee(s) and may contain information that is proprietary and that may be Individually Identifiable or Protected Health
    Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
    and destroy all copies of this message. If you are  regular recipient of our electronic mail, please notify us promptly if you change
                                                                                          a



    your email address.




    From: Van Hoek, Hilda K<Hilda.VanHoek@McKesson.com>
    Sent: Tuesday, August 29, 2017 11:13 AM
    To:  garcia@erbadiagnostics.com
     Cc:garcia@erbadiagnostics.com, Ventro, Kelsey L; Regina Conner; Donna Papandrea
     Subject: [External] RE: [External] RE: [External] RE: Request to increase Controls on SOJAS20952




     Hi    Theresa,
                                                                                                           CONFIDENTIAL                                                               000754
             Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 47 of 54 PageID 1682


How     should the Standing order read?




Thank You,



Hilda van Hoek
Account Manager

McKesson Medical Surgical

813-494-0882              Cell


813-433-5572              fax




Confidentiality Notice:              This email message, including           any ottachments, is for the sole use    of the intended      recipient(s)   and may
contain       confidential and privilegedinformation. Any                    unauthorized review, use, disclosure,    or   distribution   is   prohibited information. If
you are not the intended                  recipient,      please contact the sender   by   reply email and destroy all copies of the original        message.




 From: Regina Conner (mailto:rconner@ahcplic.com]
Sent: Tuesday, August 29, 2017 11:03 AM
To: Van Hoek, Hilda                K<Hilda.VanHoek@McKesson.com>
 Subject:      FW:        [External]     RE:    [External]   RE:   Request to increase Controls on SOJAS20952
 Importance: High




 Hilda,




 I    need    your help on this.               Please see below.




 Regina Conner


     Operations      Cordinator

     Access   Health Care Physicians,               LLC



     5350 Spring Hill Drive. 2'" Floor


     5pring Hill,    FL    34606


     rconner@ahcplic.com

     352-688-8116           Ext   4337
                                                                                   CONFIDENTIAL                                                           000755
             Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 48 of 54 PageID 1683
352-515-6921                 Fax




Email and Facsimile                  Confidentiality Statement:         This message and accompanying             documents       are covered        by the   Electronic
Communications                     Privacy Act,   18   U.S.C. 2510-2521,       and contain      information   intended   for the intended      recipient(s)      only. This
information          confidential. If you are not the intended recipient
                        is
                                                                                                 or an agent responsible    for   delivering    it   to the intended       recipient,
you       are hereby notified that you have received this document in error and that                              any review,     dissemination,       copying, or the taking       of

any       action based on the contents of this information is strictly prohibited. If you                         have   received this communication              in   error, please
notify      us       immediately        by   E-mail or Phone, and delete the original message.




                                                                                                                                 the
Pnvacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of
addressee(s) and may contain information that is   proprietary and  that may  be Individually identifiable or Protected Health

Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
and destroy all copies of this message. If you are  regular recipient of our electronic mail, please notify us promptly if you change
                                                                           a



your email address.




From: Theresa Garcia [mailto:Theresa Garcia@erbadiagnostics.com)
Sent: Tuesday, August 29, 2017 9:10 AM
To: Donna Papandrea                      <dpapandrea@ahcplic.com>
cc: Regina Conner <rconner@ahcpilc.com>
Subject: (External] RE: [External] RE: Request to increase Controls on SOJAS20952




 Good Morning




 When            I   went to increase the quantities           I   noticed that this   is   a   McKesson order.




 I   cannot touch tis order unless McKesson sends                          a   revised purchase order.




 They are very strict with their purchase orders and no changes can be made on them.




     You must go to                your distributor McKesson         to make the change.




     Thanks




     tg




     From:  Donna Papandrea (mailto:dpapandrea®ahcplic.com]
     Sent: Monday, August  28, 2017 5:10 PM
     To: Theresa Garcia
                                                                                       CONFIDENTIAL                                                                    000756
             Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 49 of 54 PageID 1684
Subject:          Re:    [External]    RE:   Request to increase Controls on SOJAS20952




thank you



Donna Papandrea
Phlebotomist

5350 Spring Hill Dr

Spring Hill,        FI   34606

352-688-8116             x   4365



and   Facsimile Confidentiality Statement: This message and accompanying documents are covered by the Electronic Communications
Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended recipient(s) only. This information is
confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby
notified that you have received this document in error and that any review, dissemination, copying, or the taking of any action
based on the contents of this information is strictly prohibited. If you have received this communication    in error, please notify us

immediately by    E-mail or  Phone,  and delete the original message.


Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
addressee(s) and may contain information that is proprietary and that may be Individually Identifiable or Protected Health
Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
and destroy all copies of this message. If you are  regular recipient of our electronic mail, please notify us promptly if you change
                                                                    a



your email address.




 From: Theresa Garcia <Theresa Garciateerbadiagnostics.com>
 Sent: Monday, August 28, 2017 4:45 PM
 To: Donna Papandrea;                  Regina Conner
 Subject:         [External)     RE:   Request to increase Controls on SOJAS20952




 Hi       Donna




 I    have   increased your controls            to   5   each.




     You also      want another        how    many       of each?




     Please advise


     Thanks


     tg




                                                                          CONFIDENTIAL                                     000757
                  Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 50 of 54 PageID 1685
    From: Donna Papandrea [mailto:dpapandrea@ahcplic.com]
'



    Sent: Monday, August 28, 2017 10:49 AM
    To: Regina Conner; CustomerService
    Subject: Re: Request to increase Controls on SOJAS20952




    1    need     for   Lot   #   EXO717          .   that   is   the one     i   have now and    dont expire till october.




    Donna Papandrea
    Phlebotomist

    5350 Spring Hill Dr

    Spring Hill,        FI    34606

    352-688-8116              x   4365



        and Facsimile   Confidentiality Statement: This message and accompanying documents are covered by the Electronic Communications
        Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended recipient(s) only. This information is
        confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended recipient, you are hereby
        notified that you have received this document in error and that any review, dissemination, copying, or the taking of any action
        based on the contents of this information is strictly prohibited. If you have received this communication    in error, please notify us

        immediately by E-mail or Phone,      and delete the original message.


        Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the e×clusive use of the
        addressee(s) and may contain information that is proprietant and that may be Individually Identifiable or Protected Health
        Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
        and destroy all copies of this message. If you are  regular recipient of our electronic mail, please notify us promptly if you change
                                                                                       a



        your email address.




        From: Regina Conner
        Sent: Monday, August 28, 2017 10:21 AM
        To:     customerservice@erbadiaRnostics.com
        Cc:     Donna Papandrea
        subject: Request           to increase            Controls on SOJAS20952




        Good morning,




         I   need to increase the quantity                   of   controls        on PO SOJAS20952 to   5   instead   of   the   2.   Serial number   is   040915-003992.




         Access     also needs        to   have       5   controls   sent    ASAP.     The Item numbers      are EXA-25L and EXA25N.




             Please do not hesitate          to       contact me      if   you have    any questions.




                                                                                               CONFIDENTIAL                                                                 000758
         Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 51 of 54 PageID 1686
Thank you,




Regina Conner


Operations     cordinator

Access   Health Care Physicians,           LLC


                                   2nd
5350 Spring Hill Drive.


Spring Hill,   FL        34606


rconner@aheplic.com

352-688-8116             Ext 4337


352-515-6921             Fax




Email and Facsimile              Confidentiality Statement:   This message and accompanying           documents    are covered    by   the Electronic
Communications    Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended recipient(s) only.This
information    confidential. If you are not the intended recipient or an agent responsible for delivering it to the intended recipient,
                    is


you are hereby notified that you have received this document in error and that any review, dissemination,       copying, or the takingof
any action based on the contents of this   information  is strictly prohibited. If you have received this communication  in error, please

notify us immediately by E-mail or Phone, and delete the original message.




 Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the exclusive use of the
 addressee(s) and may contain information that is proprietary and that may be Individually identifiable or Protected Health
 Information under HIPAA. If you are not the intended recipient, please immediately contact the sender by telephone, or by email,
 and   destroy      all copies of this message. If you are      a   regular recipient   of   our electronic mail, please notify   us   promptly if   you change
 your email address.




                                                                           CONFIDENTIAL                                                              000759
  Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 52 of 54 PageID 1687




NoAccess

From:                                           Jensen, Paul
Sent:                                             Saturday, October               8,   2016 10:57 AM
To:                                               Van Hoek, Hilda            K

Subject:                                          Couple    of   items



Dr Brick- who          is   buying the practice    and     driving the           lab   interest?
Access-       I   previously asked    if you   would set up business                   review, to   include    Karen Hayes,   through Maria.      We need to
complete this before mid November.
FMC- don't see any funnel activity for the group
          I
                                                                         and sales         reporting    is   down. Please provide me with your recent
activity with this group. Earlier this calendar year                     I   met all requests        (flu credits,   fuel surcharge,    freight) for   you to move
forward with Gary Steele. April was there last big                       sales         month. Most     are under     10k- what   is   going on?

Thanks




Area Sales Manager | McKesson Medical- Surgical
South Region- Florida Six Sigma Black Belt
Mobde/Text 727-224-8493
Emad: pautjensen@mckesson com
Web: https://mms.mckesson.com
ILEAD4nspire, Leverage, Execute,       Advance, Develop
ICARE-integrity, Customer-first, Accountability, Respect, Excellence
Please consider the enviroment-do you teany need to print this email?




                                                                                            1




                                                                                 CONFIDENTIAL                                                               000903
NoAccess
From:                                     Jensen, Paul
Sent:                                     Friday, November         4,       2016 1:43 PM
To:                                       Van Hoek, Hilda      K
Subject:                                  RE:    Florida Cancer Affiliates
Hilda,
My direction      was   for these accounts      to be placed   under your territory.         I   believe the existing ship to accounts    would stay
the same number         with   the Bill To being changed to the Access               account listed   in   the snip below.
Paul
From: Van Hoek, Hilda K
Sent: Friday, November 04, 2016 2:35 PM
To: Jensen, Paul
Cc: Saunders, Chad; MMS BTC
Subject:  Florida Cancer Affiliates
Importance:     High
Hi Paul,     So   I'm confused, are these account being transferred to me? Maria and Regina wants                                    the name to be
changed     to   Advanced Cancer Treatment Centers... Thanks Hilda
                                        7 HILDA       K
         54520755       42.524_78,         AUSTIN,                      S       Florida Cancer Affiliates                            171-2001-      Rich<
                                             DANIEL       R.                                                                         Brooksville,    FL       2
         54520755       4254885                                                                                -
                                           AUSTIN,,                     S       Florida Cancer Affiliates              Brooksville   Atn: Radiation       1
                                             DANIEL       R.                                                                         Brooksville, FL          3
                                                                                                                   -
         54520755       A228]l2.           AUSTIN,                      S       Florida cancer Affiliates              Brooksville   Attn: Lab 11373
                                           DANIEL R.                                                                                 Brooksville, FL        3
                                                                                                               -
         54520755       4254888            AUSTIN,                      S       Florida cancer Affiliates              Brooksville   Attn: Pharmacy
                                             DANIEL       R.                                                                         Brooksville, FL          3
                                                                                                               -
         252_072i       95989              AUSTIN,                      S       Florida Cancer Affiliates              Brooksville   Attn: Nursing 11
                                             DANIEL       R.                                                                         Brooksville, FL        3
                                                                                                               -
         54520755       4265538            AUSTIN,                      S       Florida Cancer Affiliates              Brooksville   Attn: Pet 11373
                                           DANIEL R.                                                                                 Brooksville, FL        2
         54520755       4596984            AUSTIN,                      5       Florida Cancer Affiliates                            181-1864       -Emal
                                             DANIEL       R.                                                                         Brooksville,    FL       2
                                                                                 1
 Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 53 of 54 PageID 1688
                                                                   CONFIDENTIAL                                                               000909
      Case 8:17-cv-02447-WFJ-AAS Document 130-5 Filed 10/18/19 Page 54 of 54 PageID 1689



NoAccess

From:                                            Jensen, Paul
Sent:                                            Wednesday,        November 8,         2017 6:49 PM
To:                                              Van Hoek, Hilda         K

Subject:                                         FW:    [Extemail Access       Health Care   LLC




Any update?-it       has been almost           three weeks.


From: Van Hoek, Hilda            K


Sent: Friday, October 20, 2017 9:02 AM
To: Karen Hayes <khayes@ahcpilc.com>
cc: Karen Hayes<khayes@ahcpilc.com>;Jensen,                            Paul<Paul.Jensen@McKesson.com>; Cynthia Heitzman
<cheitzman@ahcplic.com>
Subject: Re: [External] Access Health Care LLC

Sounds     good! Thank      you


Get Outlook for 105


From: Karen Hayes <khaves@ahcplic.com>
Sent: Friday, October 20, 2017 8:33:10 AM
To: Van Hoek, Hilda         K


Cc:    Karen Hayes; Jensen, Paul; Cynthia Heitzman
subject:    Re:   [External]    Access       Health Care    LLC



Good morning.
Please work       through Cyndi        Heitzman        to set up   a   meeting.
Thanks
K




Sent    from   my Verizon Wireless 4G LTE DROID
On Oct 20, 2017 7:13            AM,   "Van    Hoek, Hilda K"<Hilda.VanHoek@McKesson.com>                           wrote:
Good     Morning Karen,

Just    wanting to   touch base with you           in   regards to      relationship between Access          HC,    HealthTrust GPO and McKesson.   Is   it
possible to setup      a   meeting     for    next week?      Are you available         next Tuesday?   If   not then what days are best for you?

Thank You,


c Ælda um                       cfoek
Account Manager
McKesson Medical Surgical
813-494-0882Cell
813-433-5572fax

Confidentiality Notice: This email message, including any attachments, for the sole use of the intended recipient(s) and
                                                                                                   is

may contain   confidential and privileged information. Any unauthorized review, use, disclosure, or distribution is
prohibited information. If you are not the intended recipient, please contact the sender by reply email and destroy all
copies of the original message.
                                                                                   1




                                                                             CONFIDENTIAL                                                      0009T7
